DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification/Drawings
	Applicant previously filed certificates of correction for U.S. Patents 9,626,986, 9,818,434, and 10/311,890, where at least some of the issues appear to still be present in the current Specification and Drawings (e.g. Figure 2, element 2 appears to still have “lt.min” instead of –lt_min--; Figure 4, element 401 still recites “in/output unit”; Paragraph 8 still recites “sub-band, These” in the 2nd to last line; Paragraph 9 recites “Auto Regressive, AR,-process” which is recited as “Auto Regressive, AR, process” in US Patent 10,311,890 [i.e. space instead of hyphen prior to “process”, where it is not clear if this difference is of importance to Applicant];).  It may be preferable to resolve any remaining issues in the Specification/Drawings during prosecution of this application.
Claim Objections
Claim 7 is objected to because of the following informalities: 
As per Claim 7, “the energy level of the audio signal segment is less than the threshold level higher than lt_min is based on information…” is grammatically unusual.  It is fairly clear that Applicant meant to claim something like “wherein the energy level of the audio signal segment is determined to be less than the threshold level higher than lt_min based on information derived from an input audio signal…” (see claim 15 which is fairly clearly intended to be the apparatus equivalent of claim 7).
Appropriate correction is required.

Claim Interpretation
	Claim 9 is NOT interpreted under 112(f) or as a single-means claim because “processor” is interpreted as having a known structure and is therefore not considered to be a generic placeholder and is therefore not interpreted as a “means” under 112(f) (i.e. the single element cannot be a single “means” if it is not considered a “means” under 112(f).
In claims 3, “the audio signal segment” in “a dynamic of an audio signal comprising the audio signal segment” is interpreted as referring to “an/the audio signal segment” in claims 1, 9, and 17, and not to any of the “preceding audio signal segments”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 10, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 

As per Claims 2, 10, and 18, “reducing the current sub-band noise estimate by the defined amount for the at least one sub-band of the audio signal segment responsive to… the current energy level of the audio segment being higher than the current sub-band noise estimate” is not described in the original Specification (i.e. the original Specification of Parent Application 15/102,430).
Even though Claims 2, 10, and 18 are original claims of this application, this application is a continuation of Parent Application 15/102,430 and therefore cannot introduce any new matter relative to the Specification of Parent Application 15/102,430 (i.e. this application is not a continuation in part).
The original Specification (i.e. the original Specification of Parent Application 15/102,430) describes “This adjustment is done by a forced reduction of the background noise estimate, where the noise estimate is scaled down, even if the current input signal segment energy is higher than the current background noise estimate”.  “Even if”, however, describes conditions when reduction can occur, not when reduction must occur, and thus “the current input signal segment energy is higher than the current background noise estimate” is not a trigger for performing the reduction, but rather is simply just something that can be true when the reduction occurs.  This portion of the original Specification, therefore, does not provide written description support for where RESPONSIVE TO a current energy level of the audio signal segment being higher than the current background noise estimate.
Additionally, the original Specification describes “In prior art background noise estimators, the sub-band energy estimates could only be reduced when an input sub-band energy went below a current noise estimate” and contrasts Applicant’s system from the prior art noise estimators.  No part of this portion of the Specification, however, describes that the current background noise estimate is reduced because (i.e. RESPONSIVE TO) the current energy level being higher than the current background noise estimate.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 14-15, 18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 6, “wherein the current sub-band noise estimate satisfies the defined rule when an energy level of the audio signal segment is less than a threshold level higher than a long term minimum energy level (lt_min) over a plurality of preceding audio signal segments” is unusual because “when an energy level of the audio signal 
While it is possible for “when an energy level of the audio signal segment is less than a threshold level higher than a long term minimum energy level (lt_min) over a plurality of preceding audio signal segments” to be interpreted in the sense that this condition just happens to be true at the same time that the current sub-band noise estimate satisfies the defined rule, one intuitive sense of “when” is “in response to”, in which case claim 6 are unusual for the reasons discussed in the previous paragraph, and so, at a minimum, it is not clear in what sense Applicant means “when” in “when an energy level of the audio signal segment is less than a threshold level higher than a long term minimum energy level (lt_min) over a plurality of preceding audio signal segments”.

	Claims 14-15 recite “the threshold level higher than lt_min” which lacks antecedent basis.
	“lt_min” is also an undefined abbreviation in claims 14-15.

signal” (3rd to last line to 2nd to last line) lacks antecedent basis (Applicant most likely meant “the audio signal segment” just like in claims 2 and 10).

The dependent claims incorporate the issues of their respective parent claims.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
	As per Claim(s) 1 (and similarly claims 9 and 17), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) when a current energy level of an audio signal segment is higher than a current sub-band noise estimate and no pause is in the audio signal segment, reducing the current sub-band noise estimate by reducing the current sub-band noise estimate by a defined amount for at least one sub-band of the audio signal segment.
DeJaco et al. (US 5,742,734) suggests when a current energy level of an audio signal segment is higher than a current sub-band noise estimate and no pause is in the audio signal segment… the current sub-band noise estimate by… the current sub-band noise estimate… for at least one sub-band of the audio signal segment. (Col. 2, line 55 – col. 3, line 7 teaches where an input signal is divided into subbands by subband filters and where an input signal includes an audio signal and background noise, where the audio signal can be speech/music [suggesting the L[0] and RH[0] and where “the energy value of the low frequency component of the input frame RL is computed” and where “high frequency energy… is computed in a similar fashion” [where low frequency and high frequency energy are both labeled by R which at least suggests where the high frequency energy is an “energy value of the” high “frequency component of the input frame”].  Col. 4, lines 16-59 describes where the low frequency subband energy value and the high frequency energy value are provided to respective threshold adaptation elements to determine whether the input signal contains background noise or an audio signal, where in one embodiment, the low frequency subband energy is compared against a current value of background noise estimate BGNL [suggested to be a low frequency background noise estimate given that the subscript L is the same subscript in RL which is used as a label for the low frequency subband energy].  Col. 4, line 60 – col. 5, line 2 describe where if low frequency subband energy is greater than a background noise estimate BGNL [at least suggested to be a low frequency background noise estimate based on the subscript L] and NACF is less than TH1, then a background noise estimate BGNL noise energy is set to a value of BGNL multiplied by a number greater than 1 and where BGNL will continue to increase [suggesting that BGN increases as low frequency sub-band frame energy is higher than the current low frequency background noise estimate, whereas the independent claims reduce the background noise estimate value when the energy is H to a current high frequency background noise estimate BGNH as well [see also Figure 1 where the high and low frequency processes are depicted in nearly identical images].  Col. 6, lines 6-11 describe where when subband frame energy is less than a background noise estimate, the background noise estimate is reset to the value of the received subband energy level.
As discussed in the previous paragraph, DeJaco suggests where an input signal comprises speech/music [which suggests the absence of a pause] and when a sub-band energy is higher than a sub-band’s current background noise estimate, but teaches increasing the sub-band’s current background noise estimate under these conditions instead of reducing the estimate, as claimed.  DeJaco also teaches reducing a background noise estimate by setting the background noise estimate to the value of a received subband energy level when the subband frame energy is less than an initially set background noise estimate value [col. 6, lines 6-11] but this refers to reducing a background noise estimate when a subband frame energy is less than and not higher than the background noise estimate)
	Konchitsky (US 2011/0029308) suggests where no pause is detected when music is detected (“the signal is deemed to be a music signal, otherwise the signal is deemed to be speech or a pause”, paragraph 52 [particularly “j)”])
Solve (US 5,485,522) teaches reducing a noise estimate by a predetermined amount/step size (“noise estimate=previous noise estimate+… results in a downward correction of the noise estimate… step size”, col. 6, line 64 – col. 7, line 25;)
Sehlstedt (US 2012/0209604) teaches reducing a current noise estimate if the currently estimated background estimate is higher than a potentially new noise estimate (paragraph 34) and includes determining a difference between current frame energy and smoothed minimum energy tracker, and also a difference between current noise estimate energy and smoothed minimum energy tracker (paragraphs 52-53) but does not teach difference between current frame energy and current noise estimate.  Also, Sehlstedt, paragraph 59 teaches “the current energy is close to the current estimated noise level”.  Sehlstedt also teaches subband energy estimates of a background signal (estimated over earlier input frames) provided by a background estimator, and collecting characteristics of an input signal such as long term noise level, long term speech level (paragraph 6).  Paragraph 10 describes increasing an estimate for each frame until it is higher than the current input (i.e. the estimate is increased when the current input is higher, not reduced).  Paragraph 39 teaches a high energy step (where an input energy is much larger than a current noise estimate) is identified to ensure that high energy steps are not used for background updates (which suggests where an input energy can be larger but not much larger and still be used for background updates, but it is not clear that background updates include reducing background estimates).  Paragraph 48 describes “background update reduced step (up)” which appears to still be an increase (“reduced the step size of noise estimate increase”)
5657422 teaches NOT changing a noise estimate when current frame energy is greater/higher than a prior frame’s noise estimate (obviously “current” noise estimate since “prior frame’s noise estimate” is labeled “N[M-1]” which obviously refers to the immediately preceding/most recent noise estimate) (“average frame energy e[m]… 
2010/0239104 teaches where “If the input power estimate is greater than the product of the noise power value and a sensitivity factor, then act 602 proceeds to act 612 and the noise power value is decreased” (paragraph 57) and “The system may estimate a power of the input signal, and determine a noise power value based on the input power estimate. The noise power value corresponds to an estimate of a noise power within the input signal” (paragraph 9).  Paragraph 35 describes “At act 404, the noise attenuation system obtains an input power estimate for the input signal. The power of the input signal may be the modulus or the absolute value of the signal strength. Alternatively, the power of the input signal may be the square of the modulus of the signal strength of the input signal. In other implementations, the noise attenuation system may use another way of estimating the power of the input signal”. Paragraph 43 describes “determining a noise power value of an input signal” where “The noise power value may correspond to an estimate of the noise power component in the input signal” where “The system may derive the noise power value… from an input power estimate”.  Paragraph 49 describes “the noise attenuation system determines whether to increase the noise power value or decrease the noise power value. As discussed above, the noise power value may be decreased if the input power estimate for a given time is less than the noise power value at a preceding time. The decrease of the noise power value may be performed at acts 508, 510, and/or 512. As discussed above, the noise power value may be increased if the input power estimate for a given time is greater than or less, not higher, than the preceding noise power value, and increasing the noise power value if the input power estimate is greater than or equal to the noise power value at a preceding time).  Paragraph 53 describes where an indicator value (which may indicate the presence of a wanted signal component in the input signal at a given time and which may be based on the noise power value and/or the input power estimate) is adjusted based on a comparison between an input power estimate and a product of noise power value and a sensitivity factor, where the sensitivity factor may be a predetermined constant or vary with time.  Paragraph 54 describes where the sensitivity factor is greater than zero. Paragraph 57 describes “If the input power estimate is greater than the product of the noise power value and a sensitivity factor, then act 602 proceeds to act 612 and the noise power value is decreased” (paragraph 57).  While the text of paragraph 57 plainly states that “the noise power value is decreased”, given Figure 6 and paragraph 56 and the similarities between paragraph 56 and 57, it appears that what was intended to be stated instead of “the noise power value is decreased” is “the indicator value is decreased”.  
2008/0033583 teaches “energy of a received signal frame is compared to a current maximum energy estimate. If the current maximum energy estimate is less than the frame energy, the (new) maximum energy estimate is set to the frame energy. If the current maximum energy estimate is greater than the frame energy, the current maximum energy estimate is decreased by a predetermined static amount to create a new maximum energy estimate” (paragraph 137; i.e. increasing an estimate if frame energy is greater/higher)
2015/0288826 teaches “gain tuner may be configured to decrease the attenuation of the microphone signal if the estimated energy is below a first threshold, maintain the attenuation of the microphone signal if the estimated energy is greater than or equal the first threshold and less than or equal to a second threshold, and increase the attenuation of the microphone signal if the estimated energy is above the second threshold” (paragraph 53) but this reference does not qualify as prior art because Provisional Application 61/918,258 includes “This is done by a forced reduction of the background noise estimates where the noise estimates are scaled down even if the input in the sub-band is higher than the current estimate” and “if the current frame sub-band energy is lower than the estimate” and “ As the only normal way to reduce the sub-band energy estimates is that the input sub-band energy goes below the current estimate” (at least suggesting “the input in the sub-band” in “the input in the sub-band is higher than the current estimate” in at least one embodiment is “current frame sub-band energy”.
Cho, E. “Exploiting speech structure for noise estimation in single channel speech enhancement”, August 2013, Available from ProQuest Dissertations and Theses Professional. Retrieved from https://dialog.proquest.com/professional/docview/2453227038?accountid=131444 teaches lowering a noise estimate if the noise level is determined to be an overestimate, where if the noise power estimate is accurate, the power of the noisy speech should be at least higher “than this since power is additive” and a magnitude-squared noisy speech spectrum should never be too small compared to the estimated noise power, where a ratio of average noise power estimate to average magnitude-squared noisy average values, and not current values.
P. S. Hamilton, "A comparison of adaptive and nonadaptive filters for reduction of power line interference in the ECG," Jan. 1996, in IEEE Transactions on Biomedical Engineering, vol. 43, no. 1, pp. 105-109. Teaches where a present noise estimate is decreased by an increment d if f(t) is greater than 0, where f(t) is “the error in the noise estimate” and is based on an input signal x(t) and a noise estimate e(t).  This reference does not appear to describe the difference between current energy level and a noise estimate, and it is not clear that x(t) is necessarily high/greater/larger/above e(t) when f(t) is less than zero.
6157670 teaches “Because an overestimation of background noise may cause some of the information signal to be classified as noise and therefore improperly treated, the applied algorithm will tend to minimize estimation of noise. The noise estimation is therefore adjusted more quickly downward based upon a new current energy determination which is lower than the previous determination and is adjusted more gradually upward based upon a new current energy determination which is higher 
WO9605592 (cited in IDS) teaches determining the energy of the signal to be less than a certain value and updating the noise estimate accordingly.
2002/0169602 teaches increasing (not reducing) a current noise estimate when the energy level is greater/higher than the current noise estimate (“energy level associated with a received signal is measured… compared with a current background noise estimate... estimate is updated to be equal to the energy level where the energy level is less than the current noise estimate.  The current noise estimate is increased using an upward bias where the energy level is greater than the current noise estimate”, paragraph 9)
4811404 teaches a background noise estimate update process that is performed on a frame-by-frame basis (“background noise estimate update process performed on a frame-by-frame basis”)
	
Double Patenting
	For clarity of the record, NO Double Patenting rejections are required between this application and US Patent 9,626,986 (Application 15/102,430) because the claims of US Patent 9,626,986 and the prior art do not teach “when a current energy level of an audio signal segment is higher than a current sub-band noise estimate” (Claims 1, 5, and 13 of US Patent 9,626,986 teach where the energy level of the audio signal segment is more than a threshold higher than a long term minimum energy level lt_min, but nothing indicates that lt_min is a noise estimate)
	NO Double Patenting rejections are required between this application and US Patents 9,818,434 and 10,311,890 as well for the same reasons (energy level higher/lower relative to a threshold higher than lt_min, and not to a current sub-band noise estimate).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-9, 11-17, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,573,332, hereafter Parent Patent 1, in view of DeJaco et al. (US 5,742,734), hereafter DeJaco. 

As per Claim 1, Claim 1 of Parent Patent 1 suggests A method by an apparatus, the method comprising: performing by at least one processor of the apparatus: (lines 1-2 of Claim 1 of Parent Patent 1) 
when a current energy level of an audio signal segment is higher than a current… noise estimate and no pause is in the audio signal segment (lines 3-5 of Claim 1 of Parent Patent 1), 
reducing the current… noise estimate by reducing the current… noise estimate by a defined amount for… the audio signal segment (last 7 lines of the last limitation of claim 1 of Parent Patent 1).
	Claim 1 of Parent Patent 1 does not, but DeJaco suggests when a current energy level of an audio signal segment is higher than a current sub-band noise estimate and no pause is in the audio signal segment, reducing the current sub-band noise estimate by reducing the current sub-band noise estimate by a defined amount for at least one sub-band of the audio signal segment (col. 2, line 55 - col. 3, line 7; col. 3, lines 8-39; col. 4, line 16 - col. 5, line 2; col. 5, lines 52-57; col. 6, lines 6-11; Figure 1;
Col. 2, line 55 – col. 3, line 7 teaches where an input signal is divided into subbands by subband filters and where an input signal includes an audio signal and background noise, where the audio signal can be speech/music, where the input signal L[0] and RH[0] and where “the energy value of the low frequency component of the input frame RL is computed” and where “high frequency energy… is computed in a similar fashion” [where low frequency and high frequency energy are both labeled by R which at least suggests where the high frequency energy is an “energy value of the” high “frequency component of the input frame”].  Col. 4, lines 16-59 describes where the low frequency subband energy value and the high frequency energy value are provided to respective threshold adaptation elements to determine whether the input signal contains background noise or an audio signal, where in one embodiment, the low frequency subband energy is compared against a current value of background noise estimate BGNL [suggested to be a low frequency background noise estimate given that the subscript L is the same subscript in RL which is used as a label for the low frequency subband energy].  Col. 4, line 60 – col. 5, line 2 describe where if low frequency subband energy is greater than a background noise estimate BGNL [at least suggested to be a low frequency background noise estimate based on the subscript L] and NACF is less than TH1, then a background noise estimate BGNL noise energy is set to a value of BGNL multiplied by a number greater than 1 and where BGNL will continue to increase [suggesting that BGN increases as low frequency sub-band frame energy is higher than the current low frequency background noise estimate, whereas the independent claims reduce the background noise estimate value when the energy is higher than the estimate]  Col. 5, lines 52-57 describes where “Threshold adaptation H to a current high frequency background noise estimate BGNH as well [see also Figure 1 where the high and low frequency processes are depicted in nearly identical images].  Col. 6, lines 6-11 describe where when subband frame energy is less than a background noise estimate, the background noise estimate is reset to the value of the received subband energy level.
	DeJaco thus suggests where the “current background noise estimate” which is compared to “a current energy level of an audio signal segment” in Claim 1 of Parent Patent 1 is more specifically a “current sub-band noise estimate” [at least in the sense that the current noise estimate, like BGNL and BGNH, is particularly used to be compared to the current energy of a particular sub-band, and where it is also suggested that the “current sub-band noise estimate” is a noise estimate of a particular sub-band, because Dejaco suggests that background noise estimates BGNL and BGNH are also background noise estimates of a particular sub-band given that they are compared to a particular sub-band’s frame energy] and also where the sub-band of the noise estimate is also a sub-band of an input audio signal frame/”segment” [see Figure 1 and col. 2, line 55 - col. 3, line 7] such that “reducing the current background noise estimate by a predetermined amount for each frame of the audio signal segment” is performed “for at least one sub-band of the audio signal segment” [i.e. reducing a sub-band’s noise estimate, where the sub-band is a sub-band of an input audio signal frame/segment, reduces the background noise estimate for the sub-band which is a sub-band of the input audio signal frame/segment, i.e. “reducing the current sub-band noise estimate by 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of background noise estimate with another because Claim 1 of Parent Patent 1 teaches the claimed invention except for the substitution of a background noise estimate which is not necessarily a background noise estimate for a sub-band of an audio signal with a background noise estimate which is.  DeJaco teaches that a background noise estimate which is a background noise estimate for a sub-band of an audio signal was known in the art.  One of ordinary skill in the art could have substituted one type of background noise estimate with another to obtain the predictable results of Claim 1 of Parent Patent 1, where the current noise estimate is a current sub-band noise estimate for a sub-band of an audio signal frame/”segment” (as per DeJaco).

As per Claim 3, Claim 2 of Parent Patent 1 suggests its limitations (Claim 2 of Parent Patent 1 describes where a pause is detected when conditions are fulfilled which suggests that no pause is detected when the conditions are not fulfilled, and Claim 3 recites where no pause is detected under conditions that do not fulfill the conditions in Claim 2 of Parent Patent 1).

As per Claim 4, Claim 1 of Parent Patent 1 teaches responsive to the current… noise estimate satisfying a defined rule, reducing the current… noise estimate by the defined amount for… the audio signal segment (Claim 1 of Parent Patent 1, last 7 lines).
Claim 1 of Parent Patent 1 does not, but DeJaco suggests responsive to the current sub-band noise estimate satisfying a defined rule, reducing the current sub-band noise estimate by the defined amount for the at least one sub-band of the audio signal segment (col. 2, line 55 - col. 3, line 7; col. 3, lines 8-39; col. 4, line 16 - col. 5, line 2; col. 5, lines 52-57; col. 6, lines 6-11; Figure 1;
Same combination as discussed in the rejection of claim 1 [DeJaco suggests where a current noise estimate is more specifically a current sub-band noise estimate for a sub-band of an audio signal frame/”segment” and reducing a sub-band’s noise estimate, where the sub-band is a sub-band of an input audio signal frame/segment, reduces the background noise estimate for the sub-band which is a sub-band of the input audio signal frame/segment, i.e. “reducing the current sub-band noise estimate by the defined amount for the at least one sub-band of the audio signal segment”])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of background noise estimate with another because Claim 1 of Parent Patent 1 teach the claimed invention except for the substitution of a background noise estimate which is not necessarily a background noise estimate for a sub-band of an audio signal with a background noise estimate which is.  DeJaco teaches that a background noise estimate which is a background noise estimate for a sub-band of an audio signal was known in the art.  One of ordinary skill in the art could have substituted one type of background noise estimate with another to obtain the predictable results of Claim 1 of Parent Patent 1, where the 

As per Claim 5, Claim 1 of Parent Patent 1 suggests wherein the current… noise estimate satisfies the defined rule when the current… noise estimate exceeds a predefined value (Claim 1 of Parent Patent 1 recites “responsive to a determination that the current background noise estimate satisfies a defined rule” and also “reducing the current background noise estimate by a predetermined amount” which indicates that the current background noise estimate is an amount with a particular value that is higher than another amount [at least suggested to have a particular “predefined value” at least in the sense that a number has a value that is “predefined” to be what it is, for example, zero].
More specifically, Applicant does not claim that the current noise estimate satisfies the defined rule because/in response to the current noise estimate exceeding a predefined value.  Applicant claims where the current noise estimate satisfies that rule when the current estimate exceeds a predefined value which requires no more than the current noise estimate having a value that is larger than some other value at the same time that it satisfies a defined rule, and all numbers were predefined at least in the sense that they are part of a numbering system that is used to assign values to the current noise estimate, and that numbering system and its values are “predefined” prior to being used to assign a value to the current noise estimate).
Claim 1 of Parent Patent 1 does not, but DeJaco suggests wherein the current sub-band noise estimate satisfies the defined rule when the current sub-band noise estimate exceeds a predefined value (col. 2, line 55 - col. 3, line 7; col. 3, lines 8-39; col. 4, line 16 - col. 5, line 2; col. 5, lines 52-57; col. 6, lines 6-11; Figure 1;
Same combination as discussed in the rejection of claim 1 [DeJaco suggests where a current noise estimate is more specifically a current sub-band noise estimate for a sub-band of an audio signal frame/”segment” and reducing a sub-band’s noise estimate, where the sub-band is a sub-band of an input audio signal frame/segment, reduces the background noise estimate for the sub-band which is a sub-band of the input audio signal frame/segment, i.e. “reducing the current sub-band noise estimate by the defined amount for the at least one sub-band of the audio signal segment”])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of background noise estimate with another because Claim 1 of Parent Patent 1 teach the claimed invention except for the substitution of a background noise estimate which is not necessarily a background noise estimate for a sub-band of an audio signal with a background noise estimate which is.  DeJaco teaches that a background noise estimate which is a background noise estimate for a sub-band of an audio signal was known in the art.  One of ordinary skill in the art could have substituted one type of background noise estimate with another to obtain the predictable results of Claim 1 of Parent Patent 1, where the current noise estimate is a current sub-band noise estimate for a sub-band of an audio signal frame/”segment” (as per DeJaco).


wherein the current… noise estimate satisfies the defined rule when an energy level of the audio signal segment is less than a threshold level higher than a long term minimum energy level (It_min) over a plurality of preceding audio signal segments (Claim 5 of Parent Patent 1 teaches “setting a flag responsive to the determination that the current background noise estimate satisfies the defined rule to indicate that the energy level of the audio signal segment is less than the threshold level higher than the long term minimum energy level (lt_min)” which suggests where the current noise estimate satisfies the defined rule at the same time that the energy level of the audio signal segment is less than a threshold level higher than lt_min, and Claim 3 of Parent Patent 1 teaches where lt_min is “over a plurality of preceding audio signal segments).
Claims 1, 3, 4, 5, of Parent Patent 1 does not, but DeJaco suggests wherein the current sub-band noise estimate satisfies the defined rule when an energy level of the audio signal segment is less than a threshold level higher than a long term minimum energy level (It_min) over a plurality of preceding audio signal segments (col. 2, line 55 - col. 3, line 7; col. 3, lines 8-39; col. 4, line 16 - col. 5, line 2; col. 5, lines 52-57; col. 6, lines 6-11; Figure 1;
Same combination as discussed in the rejection of claim 1 [DeJaco suggests where a current noise estimate is more specifically a current sub-band noise estimate for a sub-band of an audio signal frame/”segment” and reducing a sub-band’s noise estimate, where the sub-band is a sub-band of an input audio signal frame/segment, reduces the background noise estimate for the sub-band which is a sub-band of the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of background noise estimate with another because Claims 1, 3, 4, and 5, of Parent Patent 1 teaches the claimed invention except for the substitution of a background noise estimate which is not necessarily a background noise estimate for a sub-band of an audio signal with a background noise estimate which is.  DeJaco teaches that a background noise estimate which is a background noise estimate for a sub-band of an audio signal was known in the art.  One of ordinary skill in the art could have substituted one type of background noise estimate with another to obtain the predictable results of Claims 1, 3, 4, and 5, of Parent Patent 1, where the current noise estimate is a current sub-band noise estimate for a sub-band of an audio signal frame/”segment” (as per DeJaco).

As per Claim 7, Claims 1, 3, 4, 5 of Parent Patent 1, in view of DeJaco, do not, but Claim 6 of Parent Patent 1 (interpreted as incorporating the limitations of claims 1 and 3)  suggests wherein the energy level of the audio signal segment is less than the threshold level higher than It_min is based on information derived from an input audio signal and not based on use of information from a sound activity detector (Claim 6 of Parent Patent 1 recites “wherein the energy level of the audio signal segment is determined to be less than the threshold level higher than the long term minimum energy level (lt_min) based on information derived from an input audio signal and not based on use of information from a sound activity detector”.  While Claim 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of “the energy level of the audio signal segment is determined to be less than the threshold level higher than [lt_min]” with another because Claims 1, 3, 4, and 5 of Parent Patent 1 and DeJaco teach the claimed invention except for the substitution of “the energy level of the audio signal segment is determined to be less than the threshold level higher than [lt_min]” which is not necessarily “based on information derived from an input audio signal and not based on use of information from a sound activity detector” with “the energy level of the audio signal segment is determined to be less than the threshold level higher than [lt_min]” which is.  Claim 6 of Parent Patent 1 teaches that “the energy level of the audio signal segment is determined to be less than the threshold level higher than the long term minimum energy level (lt_min) based on information derived from an input audio signal and not based on use of information from a sound activity detector” was known in the claims.  One of ordinary skill in the art could have substituted one type of “the energy level of the audio signal segment is determined to be less than the threshold level higher than [lt_min]” with another to obtain the predictable results of Claims 1, 3, 4, 5 of Parent Patent 1 including “the energy level of the audio signal segment is less than 

As per Claim 8, Claim 7 of Parent Patent 1 (interpreted as including the limitations of Claim 1 of Parent Patent 1) teaches wherein reducing the current… noise estimate by the defined amount comprises: determining a step size to reduce the current… noise estimate; and reducing the current… noise estimate by the step size (Claim 1 of Parent Patent 1 teaches “reducing the current background noise estimate responsive to a determination that the current background noise estimate satisfies a defined rule by reducing the current background noise estimate by a predetermined amount for each frame of the audio signal segment until the current background noise estimate reaches a reduced level” and Claim 7 of Parent Patent 1 recites “wherein reducing the current background noise estimate responsive to a determination that the current background noise estimate satisfies a defined rule comprises: determining a step size to reduce the current background noise estimate; and reducing the current background noise estimate by the step size”)
Claims 1 and 7 of Parent Patent 1 does not, but DeJaco suggests wherein reducing the current sub-band noise estimate by the defined amount comprises: determining a step size to reduce the current sub-band noise estimate; and reducing the current sub-band noise estimate by the step size (col. 2, line 55 - col. 3, line 7; col. 3, lines 8-39; col. 4, line 16 - col. 5, line 2; col. 5, lines 52-57; col. 6, lines 6-11; Figure 1;
Same combination as discussed in the rejection of claim 1 [DeJaco suggests where a current noise estimate is more specifically a current sub-band noise estimate for a sub-band of an audio signal frame/”segment” and reducing a sub-band’s noise estimate, where the sub-band is a sub-band of an input audio signal frame/segment, reduces the background noise estimate for the sub-band which is a sub-band of the input audio signal frame/segment, i.e. “reducing the current sub-band noise estimate by the defined amount for the at least one sub-band of the audio signal segment”])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of background noise estimate with another because Claims 1 and 7 of Parent Patent 1 teaches the claimed invention except for the substitution of a background noise estimate which is not necessarily a background noise estimate for a sub-band of an audio signal with a background noise estimate which is.  DeJaco teaches that a background noise estimate which is a background noise estimate for a sub-band of an audio signal was known in the art.  One of ordinary skill in the art could have substituted one type of background noise estimate with another to obtain the predictable results of Claims 1 and 7 of Parent Patent 1, where the current noise estimate is a current sub-band noise estimate for a sub-band of an audio signal frame/”segment” (as per DeJaco).

An apparatus comprising: at least one processor configured to perform operations comprising: (lines 1-3 of Claim 8 of Parent Patent 1)
 when a current energy level of an audio signal segment is higher than a current… noise estimate and no pause is in the audio signal segment (lines 4-6 of Claim 8 of Parent Patent 1))
reducing the current… noise estimate by reducing the current… noise estimate by a defined amount for… audio signal segment (last 7 lines of Claim 8 of Parent Patent 1)
Claim 8 of Parent Patent 1 does not, but DeJaco suggests when a current energy level of an audio signal segment is higher than a current sub-band noise estimate and no pause is in the audio signal segment, reducing the current sub-band noise estimate by reducing the current sub-band noise estimate by a defined amount for at least one sub-band of the audio signal segment (col. 2, line 55 - col. 3, line 7; col. 3, lines 8-39; col. 4, line 16 - col. 5, line 2; col. 5, lines 52-57; col. 6, lines 6-11; Figure 1;
Col. 2, line 55 – col. 3, line 7 teaches where an input signal is divided into subbands by subband filters and where an input signal includes an audio signal and background noise, where the audio signal can be speech/music, where the input signal has frequency components from 0 kHz to 4 kHz, and where the two sub-bands are 0-2 kHz and 2-4 kHz.  Col. 3, lines 8-39 describe where “energy of the resulting subband components of the signal can be computed to give the values RL[0] and RH[0] and where “the energy value of the low frequency component of the input frame RL is L [suggested to be a low frequency background noise estimate given that the subscript L is the same subscript in RL which is used as a label for the low frequency subband energy].  Col. 4, line 60 – col. 5, line 2 describe where if low frequency subband energy is greater than a background noise estimate BGNL [at least suggested to be a low frequency background noise estimate based on the subscript L] and NACF is less than TH1, then a background noise estimate BGNL noise energy is set to a value of BGNL multiplied by a number greater than 1 and where BGNL will continue to increase [suggesting that BGN increases as low frequency sub-band frame energy is higher than the current low frequency background noise estimate, whereas the independent claims reduce the background noise estimate value when the energy is higher than the estimate]  Col. 5, lines 52-57 describes where “Threshold adaptation element 10 operates in a similar fashion” which suggests comparing high frequency subband energy RH to a current high frequency background noise estimate BGNH as well [see also Figure 1 where the high and low frequency processes are depicted in nearly identical images].  Col. 6, lines 6-11 describe where when subband frame energy 
	DeJaco thus suggests where the “current background noise estimate” which is compared to “a current energy level of an audio signal segment” in Claim 8 of Parent Patent 1 is more specifically a “current sub-band noise estimate” [at least in the sense that the current noise estimate, like BGNL and BGNH, is particularly used to be compared to the current energy of a particular sub-band, and where it is also suggested that the “current sub-band noise estimate” is a noise estimate of a particular sub-band, because Dejaco suggests that background noise estimates BGNL and BGNH are also background noise estimates of a particular sub-band given that they are compared to a particular sub-band’s frame energy] and also where the sub-band of the noise estimate is also a sub-band of an input audio signal frame/”segment” [see Figure 1 and col. 2, line 55 - col. 3, line 7] such that “reducing the current background noise estimate by a predetermined amount for each frame of the audio signal segment” is performed “for at least one sub-band of the audio signal segment” [i.e. reducing a sub-band’s noise estimate, where the sub-band is a sub-band of an input audio signal frame/segment, reduces the background noise estimate for the sub-band which is a sub-band of the input audio signal frame/segment, i.e. “reducing the current sub-band noise estimate by reducing the current sub-band noise estimate by a defined amount for at least one sub-band of the audio signal segment”])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of background noise estimate with another because Claim 8 of Parent Patent 1 teaches the claimed 

As per Claim 11, Claim 9 of Parent Patent 1 suggests its limitations (Claim 9 of Parent Patent 1 describes where a pause is detected when conditions are fulfilled which suggests that no pause is detected when the conditions are not fulfilled, and Claim 11 recites where no pause is detected under conditions that do not fulfill the conditions in Claim 9 of Parent Patent 1).

As per Claim 12, Claim 8 of Parent Patent 1 teaches wherein the at least one processor configured to perform further operations comprising: responsive to the current… noise estimate satisfying a defined rule, reducing the current… noise estimate by the defined amount for… the audio signal segment (Claim 8 of Parent Patent 1, last 7 lines).
Claim 8 of Parent Patent 1 does not, but DeJaco suggests wherein the at least one processor configured to perform further operations comprising: responsive to the current sub-band noise estimate satisfying a defined rule, reducing the current sub-band noise estimate by the defined amount for the at least one sub-band of the audio signal segment (col. 2, line 55 - col. 3, line 7; col. 3, lines 8-39; col. 4, line 16 - col. 5, line 2; col. 5, lines 52-57; col. 6, lines 6-11; Figure 1;
Same combination as discussed in the rejection of claim 8 [DeJaco suggests where a current noise estimate is more specifically a current sub-band noise estimate for a sub-band of an audio signal frame/”segment” and reducing a sub-band’s noise estimate, where the sub-band is a sub-band of an input audio signal frame/segment, reduces the background noise estimate for the sub-band which is a sub-band of the input audio signal frame/segment, i.e. “reducing the current sub-band noise estimate by the defined amount for the at least one sub-band of the audio signal segment”])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of background noise estimate with another because Claim 8 of Parent Patent 1 teach the claimed invention except for the substitution of a background noise estimate which is not necessarily a background noise estimate for a sub-band of an audio signal with a background noise estimate which is.  DeJaco teaches that a background noise estimate which is a background noise estimate for a sub-band of an audio signal was known in the art.  One of ordinary skill in the art could have substituted one type of background noise estimate with another to obtain the predictable results of Claim 8 of Parent Patent 1, where the current noise estimate is a current sub-band noise estimate for a sub-band of an audio signal frame/”segment” (as per DeJaco).

wherein the current… noise estimate satisfies the defined rule when the current… noise estimate exceeds a predefined value (Claim 8 of Parent Patent 1 recites “responsive to a determination that the current background noise estimate satisfies a defined rule” and also “reducing the current background noise estimate by a predetermined amount” which indicates that the current background noise estimate is an amount with a particular value that is higher than another amount [at least suggested to have a particular “predefined value” at least in the sense that a number has a value that is “predefined” to be what it is, for example, zero].
More specifically, Applicant does not claim that the current noise estimate satisfies the defined rule because/in response to the current noise estimate exceeding a predefined value.  Applicant claims where the current noise estimate satisfies that rule when the current estimate exceeds a predefined value which requires no more than the current noise estimate having a value that is larger than some other value at the same time that it satisfies a defined rule, and all numbers were predefined at least in the sense that they are part of a numbering system that is used to assign values to the current noise estimate, and that numbering system and its values are “predefined” prior to being used to assign a value to the current noise estimate).
Claim 8 of Parent Patent 1 does not, but DeJaco suggests wherein the current sub-band noise estimate satisfies the defined rule when the current sub-band noise estimate exceeds a predefined value (col. 2, line 55 - col. 3, line 7; col. 3, lines 8-39; col. 4, line 16 - col. 5, line 2; col. 5, lines 52-57; col. 6, lines 6-11; Figure 1;

Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of background noise estimate with another because Claim 8 of Parent Patent 1 teach the claimed invention except for the substitution of a background noise estimate which is not necessarily a background noise estimate for a sub-band of an audio signal with a background noise estimate which is.  DeJaco teaches that a background noise estimate which is a background noise estimate for a sub-band of an audio signal was known in the art.  One of ordinary skill in the art could have substituted one type of background noise estimate with another to obtain the predictable results of Claim 8 of Parent Patent 1, where the current noise estimate is a current sub-band noise estimate for a sub-band of an audio signal frame/”segment” (as per DeJaco).

As per Claim 14, Claim 12 of Parent Patent 1 (interpreted as incorporating the limitations of Claims 8, 10, and 11) suggest wherein the at least one processor performs further operations comprising setting a flag responsive to the current… noise estimate satisfying the defined rule to indicate that the energy level of the audio signal segment is less than the threshold level higher than It_min (Claim 12 of Parent Patent 1).
Claims 8, 10, 11, 12, of Parent Patent 1 does not, but DeJaco suggests wherein the at least one processor performs further operations comprising setting a flag responsive to the current sub-band noise estimate satisfying the defined rule to indicate that the energy level of the audio signal segment is less than the threshold level higher than It_min (col. 2, line 55 - col. 3, line 7; col. 3, lines 8-39; col. 4, line 16 - col. 5, line 2; col. 5, lines 52-57; col. 6, lines 6-11; Figure 1;
Same combination as discussed in the rejection of claim 8 [DeJaco suggests where a current noise estimate is more specifically a current sub-band noise estimate for a sub-band of an audio signal frame/”segment” and reducing a sub-band’s noise estimate, where the sub-band is a sub-band of an input audio signal frame/segment, reduces the background noise estimate for the sub-band which is a sub-band of the input audio signal frame/segment, i.e. “reducing the current sub-band noise estimate by the defined amount for the at least one sub-band of the audio signal segment”])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of background noise estimate with another because Claims 8, 10, 11, and 12, of Parent Patent 1 teaches the claimed invention except for the substitution of a background noise estimate which is not necessarily a background noise estimate for a sub-band of an audio signal with a background noise estimate which is.  DeJaco teaches that a background noise estimate which is a background noise estimate for a sub-band of an audio signal was known in the art.  One of ordinary skill in the art could have substituted one type of background 

As per Claim 15, Claims 8, 10, 11, 12 of Parent Patent 1, in view of DeJaco, do not, but Claim 13 of Parent Patent 1 (interpreted as incorporating the limitations of claims 8 and 10)  suggests wherein the energy level of the audio signal segment is determined to be less than the threshold level higher than It_min is based on information derived from an input audio signal and not based on use of information from a sound activity detector (Claim 13 of Parent Patent 1 recites “wherein the energy level of the audio signal segment is determined to be less than the threshold level higher than the long term minimum energy level (lt_min) based on information derived from an input audio signal and not based on use of information from a sound activity detector”.  While Claim 13 of Parent Patent 1 depends on claim 10 of Parent Patent 1 and not on claim 12 of Parent Patent 1, it further defines “the energy level of the audio signal segment is determined to be less than the threshold level higher than [lt_min]” which is the same condition in Claim 12 of Parent Patent 1, and thus Claim 13 of Parent Patent 1 suggests where that same condition in Claim 12 of Parent Patent 1 is further narrowed by the limitations of Claim 13 of Parent Patent 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of “the energy level of the audio signal segment is determined to be less than the threshold level higher than [lt_min]” with another because Claims 8, 10, 11, and 12 of Parent Patent 1 and DeJaco 

As per Claim 16, Claim 14 of Parent Patent 1 (interpreted as including the limitations of Claim 8 of Parent Patent 1) teaches wherein in reducing the current… noise estimate responsive to the current… noise estimate satisfying the defined rule, the at least one processor performs operations comprising: determining a step size to reduce the current… noise estimate; and reducing the current… noise estimate by the step size (Claim 8 of Parent Patent 1 teaches “reducing the current background noise estimate responsive to a determination that the current background noise estimate satisfies a defined rule by reducing the current background noise estimate by a predetermined amount for each frame of the audio signal segment until the current background noise estimate reaches a reduced level” and Claim 14 of Parent Patent 1 recites “wherein in reducing the current background noise estimate responsive to a determination that the current background noise estimate satisfies a defined rule, the at least one processor performs operations comprising: determining a step size to reduce the current background noise estimate; and reducing the current background noise estimate by the step size”)
Claims 8 and 14 of Parent Patent 1 does not, but DeJaco suggests wherein in reducing the current sub- band noise estimate responsive to the current sub-band noise estimate satisfying the defined rule, the at least one processor performs operations comprising: determining a step size to reduce the current sub-band noise estimate; and reducing the current sub-band noise estimate by the step size (col. 2, line 55 - col. 3, line 7; col. 3, lines 8-39; col. 4, line 16 - col. 5, line 2; col. 5, lines 52-57; col. 6, lines 6-11; Figure 1;
Same combination as discussed in the rejection of claim 8 [DeJaco suggests where a current noise estimate is more specifically a current sub-band noise estimate for a sub-band of an audio signal frame/”segment” and reducing a sub-band’s noise 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of background noise estimate with another because Claims 8 and 14 of Parent Patent 1 teaches the claimed invention except for the substitution of a background noise estimate which is not necessarily a background noise estimate for a sub-band of an audio signal with a background noise estimate which is.  DeJaco teaches that a background noise estimate which is a background noise estimate for a sub-band of an audio signal was known in the art.  One of ordinary skill in the art could have substituted one type of background noise estimate with another to obtain the predictable results of Claims 8 and 14 of Parent Patent 1, where the current noise estimate is a current sub-band noise estimate for a sub-band of an audio signal frame/”segment” (as per DeJaco).

As per Claim 17, Claim 15 of Parent Patent 1 teaches A computer program product comprising a non-transitory computer readable storage medium storing instructions which, when executed on at least one processor, cause the at least one processor to perform operations comprising:  (first 5 lines of Claim 15 of Parent Patent 1)
when a current energy level of an audio signal segment is higher than a current… noise estimate and no pause is detected in the audio signal segment (lines 6-8 of Claim 15 of Parent Patent 1)
reducing the current… noise estimate by reducing the current… noise estimate by a defined amount for…the audio signal segment (last 8 lines of Claim 15 of Parent Patent 1)
Claim 15 of Parent Patent 1 does not, but DeJaco suggests when a current energy level of an audio signal segment is higher than a current sub-band noise estimate and no pause is detected in the audio signal segment, reducing the current sub-band noise estimate by reducing the current sub-band noise estimate by a defined amount for at least one sub-band of the audio signal segment (col. 2, line 55 - col. 3, line 7; col. 3, lines 8-39; col. 4, line 16 - col. 5, line 2; col. 5, lines 52-57; col. 6, lines 6-11; Figure 1;
Col. 2, line 55 – col. 3, line 7 teaches where an input signal is divided into subbands by subband filters and where an input signal includes an audio signal and background noise, where the audio signal can be speech/music, where the input signal has frequency components from 0 kHz to 4 kHz, and where the two sub-bands are 0-2 kHz and 2-4 kHz.  Col. 3, lines 8-39 describe where “energy of the resulting subband components of the signal can be computed to give the values RL[0] and RH[0] and where “the energy value of the low frequency component of the input frame RL is computed” and where “high frequency energy… is computed in a similar fashion” [where low frequency and high frequency energy are both labeled by R which at least suggests where the high frequency energy is an “energy value of the” high “frequency L [suggested to be a low frequency background noise estimate given that the subscript L is the same subscript in RL which is used as a label for the low frequency subband energy].  Col. 4, line 60 – col. 5, line 2 describe where if low frequency subband energy is greater than a background noise estimate BGNL [at least suggested to be a low frequency background noise estimate based on the subscript L] and NACF is less than TH1, then a background noise estimate BGNL noise energy is set to a value of BGNL multiplied by a number greater than 1 and where BGNL will continue to increase [suggesting that BGN increases as low frequency sub-band frame energy is higher than the current low frequency background noise estimate, whereas the independent claims reduce the background noise estimate value when the energy is higher than the estimate]  Col. 5, lines 52-57 describes where “Threshold adaptation element 10 operates in a similar fashion” which suggests comparing high frequency subband energy RH to a current high frequency background noise estimate BGNH as well [see also Figure 1 where the high and low frequency processes are depicted in nearly identical images].  Col. 6, lines 6-11 describe where when subband frame energy is less than a background noise estimate, the background noise estimate is reset to the value of the received subband energy level.
sub-band noise estimate” [at least in the sense that the current noise estimate, like BGNL and BGNH, is particularly used to be compared to the current energy of a particular sub-band, and where it is also suggested that the “current sub-band noise estimate” is a noise estimate of a particular sub-band, because Dejaco suggests that background noise estimates BGNL and BGNH are also background noise estimates of a particular sub-band given that they are compared to a particular sub-band’s frame energy] and also where the sub-band of the noise estimate is also a sub-band of an input audio signal frame/”segment” [see Figure 1 and col. 2, line 55 - col. 3, line 7] such that “reducing the current background noise estimate by a predetermined amount for each frame of the audio signal segment” is performed “for at least one sub-band of the audio signal segment” [i.e. reducing a sub-band’s noise estimate, where the sub-band is a sub-band of an input audio signal frame/segment, reduces the background noise estimate for the sub-band which is a sub-band of the input audio signal frame/segment, i.e. “reducing the current sub-band noise estimate by reducing the current sub-band noise estimate by a defined amount for at least one sub-band of the audio signal segment”])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of background noise estimate with another because Claim 15 of Parent Patent 1 teaches the claimed invention except for the substitution of a background noise estimate which is not necessarily a background noise estimate for a sub-band of an audio signal with a 

	As per Claim 19, Claims 1, 2, and 15 suggest its limitations (Claim 19 is a program product equivalent of Claim 3, Claim 1 of Parent Patent 1 is a method equivalent of Claim 15 of Parent Patent 1, and Claim 2 of Parent Patent 1 teaches the limitations of Claim 2 of Parent Patent 1 added to the limitations of Claim 1 of Parent Patent 1, where the limitations of Claim 2 of Parent Patent 1 suggest the limitations of claim 3 [see rejection of claim 3, incorporated here by reference].
	Claims 1, 2, and 15 of Parent Patent 1 thus suggest a program product equivalent of Claim 2 of Parent Patent 1 which depends on Claim 15 of Parent Patent 1 and which suggests Claim 19 for the same reasons that Claim 2 of Parent Patent 1 suggests Claim 3). 

As per Claim 20, Claim 15 of Parent Patent 1 teaches wherein the non-transitory computer readable storage medium stores further instructions which, when executed on the at least one processor, cause the at least one processor to perform further operations comprising responsive to the current… noise estimate satisfying a defined rule, reducing the current… noise estimate by the defined amount for… the audio signal segment (Claim 1 of Parent Patent 1, last 6 lines).
Claim 15 of Parent Patent 1 does not, but DeJaco suggests responsive to the current sub-band noise estimate satisfying a defined rule, reducing the current sub-band noise estimate by the defined amount for the at least one sub-band of the audio signal segment (col. 2, line 55 - col. 3, line 7; col. 3, lines 8-39; col. 4, line 16 - col. 5, line 2; col. 5, lines 52-57; col. 6, lines 6-11; Figure 1;
Same combination as discussed in the rejection of claim 1 [DeJaco suggests where a current noise estimate is more specifically a current sub-band noise estimate for a sub-band of an audio signal frame/”segment” and reducing a sub-band’s noise estimate, where the sub-band is a sub-band of an input audio signal frame/segment, reduces the background noise estimate for the sub-band which is a sub-band of the input audio signal frame/segment, i.e. “reducing the current sub-band noise estimate by the defined amount for the at least one sub-band of the audio signal segment”])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of background noise estimate with another because Claim 1 of Parent Patent 1 teach the claimed invention except for the substitution of a background noise estimate which is not necessarily a background noise estimate for a sub-band of an audio signal with a background noise estimate which is.  DeJaco teaches that a background noise estimate which is a background noise estimate for a sub-band of an audio signal was known in the art.  One of ordinary skill in the art could have substituted one type of background noise estimate with another to obtain the predictable results of Claim 1 of Parent Patent 1, where the 

Claims 2, 10, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of Parent Patent 1 in view of DeJaco, as applied to claims 1, 9, and 17, above, and further in view of Konchitsky (US 2011/0029308).

As per Claim 2, Claim 1 of Parent Patent 1 suggests wherein reducing the current… noise estimate (last 7 lines of Claim 1 of Parent Patent 1) 
when the current energy level of the audio signal segment is higher than the current… noise estimate and no pause is in the audio signal segment (lines 3-5 of Claim 1 of Parent Patent 1)
 comprises reducing the current… noise estimate by the defined amount for… the audio signal segment responsive to …, the current energy level of the audio signal segment being higher than the current… noise estimate, and no pause is in the audio signal segment (Claim 1 of Parent Patent 1, where performing the reduction “when” suggests performing the reduction “responsive to” because “when” is commonly a way to indicate a condition for performing a step, and because Claim 1 of Parent Patent 1 also teaches where the reducing of the current background noise estimate is done “responsive to” a determination which suggests an embodiment where the “when” conditions in Claim 1 of Parent Patent 1 [i.e. “when the current energy level of the audio signal segment being higher than the current… noise estimate, and no 
Claim 1 of Parent Patent 1 does not, but DeJaco suggests wherein reducing the current sub-band noise estimate when the current energy level of the audio signal segment is higher than the current sub-band noise estimate and no pause is in the audio signal segment comprises reducing the current sub-band noise estimate by the defined amount for the at least one sub-band of the audio signal segment responsive to…, the current energy level of the audio signal segment being higher than the current sub-band noise estimate, and no pause is in the audio signal segment (col. 2, line 55 - col. 3, line 7; col. 3, lines 8-39; col. 4, line 16 - col. 5, line 2; col. 5, lines 52-57; col. 6, lines 6-11; Figure 1;
Same combination as discussed in the rejection of claim 1 [DeJaco suggests where a current noise estimate is more specifically a current sub-band noise estimate for a sub-band of an audio signal frame/”segment” and reducing a sub-band’s noise estimate, where the sub-band is a sub-band of an input audio signal frame/segment, reduces the background noise estimate for the sub-band which is a sub-band of the input audio signal frame/segment, i.e. “reducing the current sub-band noise estimate by the defined amount for the at least one sub-band of the audio signal segment”])

Claim 1 of Parent Patent 1, in view of DeJaco, do not, but Konchitsky suggests wherein reducing the current sub-band noise estimate when the current energy level of the audio signal segment is higher than the current sub-band noise estimate and no pause is in the audio signal segment comprises reducing the current sub-band noise estimate by the defined amount for the at least one sub-band of the audio signal segment responsive to the audio signal segment comprising music, the current energy level of the audio signal segment being higher than the current sub-band noise estimate, and no pause is in the audio signal segment (paragraph 52 [particularly “j)”];
	Claim 1 of Parent Patent 1 suggests performing the reduction responsive to/when “no pause is detected in the audio signal segment”.

	Konchitsky thus suggests where “no pause is detected in the audio signal segment” in Claim 1 of Parent Patent 1 is a result of detecting that “the audio signal segment compris[es] music” [i.e. such that “reducing the current sub-band noise estimate by the defined amount for the at least one sub-band of the audio signal segment” is “responsive to the audio signal segment comprising music, the current energy level of the audio signal segment being higher than the current sub-band noise estimate, and no pause is in the audio signal segment”])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of absence of a detection of a pause with another because Claim 1 of Parent Patent 1 and DeJaco teach the claimed invention except for the substitution of absence of a detection of a pause which is not necessarily the result of detecting music with absence of a detection of a pause which is.  Konchitsky teaches that absence of a detection of a pause which is the result of detecting music was known in the art.  One of ordinary skill in the art could have substituted one type of background noise estimate with another to obtain the predictable results of Claim 1 of Parent Patent 1, where the current noise estimate is a current sub-band noise estimate for a sub-band of an audio signal frame/”segment” (as per DeJaco) where there is no detection of a pause because music is detected (as per Konchitsky).

wherein reducing the current… noise estimate (last 7 lines of Claim 8 of Parent Patent 1) 
when the current energy level of the audio signal segment is higher than the current… noise estimate and no pause is in the audio signal segment (lines 4-6 of Claim 8 of Parent Patent 1)
 comprises reducing the current… noise estimate by the defined amount for… the audio signal segment responsive to …, the current energy level of the audio signal segment being higher than the current… noise estimate, and no pause is in the audio signal segment (Claim 8 of Parent Patent 1, where performing the reduction “when” suggests performing the reduction “responsive to” because “when” is commonly a way to indicate a condition for performing a step, and because Claim 8 of Parent Patent 1 also teaches where the reducing of the current background noise estimate is done “responsive to” a determination which suggests an embodiment where the “when” conditions in Claim 8 of Parent Patent 1 [i.e. “when the current energy level of the audio signal segment being higher than the current… noise estimate, and no pause is in the audio signal segment”] are also “responsive to” criteria for performing the “reducing”.  It is further indicated that the intended meaning of “when” is “responsive to” because in Figure 2 of Parent Patent 1, “reducing the background noise estimate 206” is only reached “responsive to” element 203 indicating that there is music input, and in one branch of Figure 2, element 206 is reached “responsive to” “Pause detected?” indicating NO [i.e. such that a valid interpretation of “when…” in claim 8 of Parent Patent 1 is “responsive to”]).
wherein reducing the current sub-band noise estimate when the current energy level of the audio signal segment is higher than the current sub-band noise estimate and no pause is in the audio signal segment comprises reducing the current sub-band noise estimate by the defined amount for the at least one sub-band of the audio signal segment responsive to…, the current energy level of the audio signal segment being higher than the current sub-band noise estimate, and no pause is in the audio signal segment (col. 2, line 55 - col. 3, line 7; col. 3, lines 8-39; col. 4, line 16 - col. 5, line 2; col. 5, lines 52-57; col. 6, lines 6-11; Figure 1;
Same combination as discussed in the rejection of claim 8 [DeJaco suggests where a current noise estimate is more specifically a current sub-band noise estimate for a sub-band of an audio signal frame/”segment” and reducing a sub-band’s noise estimate, where the sub-band is a sub-band of an input audio signal frame/segment, reduces the background noise estimate for the sub-band which is a sub-band of the input audio signal frame/segment, i.e. “reducing the current sub-band noise estimate by the defined amount for the at least one sub-band of the audio signal segment”])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of background noise estimate with another because Claim 8 of Parent Patent 1 teach the claimed invention except for the substitution of a background noise estimate which is not necessarily a background noise estimate for a sub-band of an audio signal with a background noise estimate which is.  DeJaco teaches that a background noise estimate which is a background noise estimate for a sub-band of an audio signal was known in the art.  One 
Claim 8 of Parent Patent 1, in view of DeJaco, do not, but Konchitsky suggests wherein reducing the current sub-band noise estimate when the current energy level of the audio signal segment is higher than the current sub-band noise estimate and no pause is in the audio signal segment comprises reducing the current sub-band noise estimate by the defined amount for the at least one sub-band of the audio signal segment responsive to the audio signal segment comprising music, the current energy level of the audio signal segment being higher than the current sub-band noise estimate, and no pause is in the audio signal segment (paragraph 52 [particularly “j)”];
	Claim 8 of Parent Patent 1 suggests performing the reduction responsive to/when “no pause is detected in the audio signal segment”.
	Konchitsky [paragraph 52] teaches where a signal can be classified as either music or speech/pause [i.e. such that detecting music is simultaneously a lack of a detection of a pause]
	Konchitsky thus suggests where “no pause is detected in the audio signal segment” in Claim 8 of Parent Patent 1 is a result of detecting that “the audio signal segment compris[es] music” [i.e. such that “reducing the current sub-band noise estimate by the defined amount for the at least one sub-band of the audio signal segment” is “responsive to the audio signal segment comprising music, the current 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of absence of a detection of a pause with another because Claim 8 of Parent Patent 1 and DeJaco teach the claimed invention except for the substitution of absence of a detection of a pause which is not necessarily the result of detecting music with absence of a detection of a pause which is.  Konchitsky teaches that absence of a detection of a pause which is the result of detecting music was known in the art.  One of ordinary skill in the art could have substituted one type of background noise estimate with another to obtain the predictable results of Claim 8 of Parent Patent 1, where the current noise estimate is a current sub-band noise estimate for a sub-band of an audio signal frame/”segment” (as per DeJaco) where there is no detection of a pause because music is detected (as per Konchitsky).

As per Claim 18, Claim 15 of Parent Patent 1 suggests wherein reducing the current… noise estimate (last 8 lines of Claim 15 of Parent Patent 1) 
when the current energy level of the audio signal segment is higher than the current… noise estimate and no pause is detected in the audio signal segment (lines 6-8 of Claim 15 of Parent Patent 1)
 comprises reducing the current… noise estimate by the defined amount for… the audio signal segment responsive to …, the current energy level of the audio signal being higher than the current… noise estimate, and no pause is detected in the audio signal segment (Claim 15 of Parent Patent 1, where performing the reduction “when” suggests performing the reduction “responsive to” because “when” is commonly a way to indicate a condition for performing a step, and because Claim 15 of Parent Patent 1 also teaches where the reducing of the current background noise estimate is done “responsive to” a determination which suggests an embodiment where the “when” conditions in Claim 15 of Parent Patent 1 [i.e. “when the current energy level of the audio signal segment being higher than the current… noise estimate, and no pause is in the audio signal segment”] are also “responsive to” criteria for performing the “reducing”.  It is further indicated that the intended meaning of “when” is “responsive to” because in Figure 2 of Parent Patent 1, “reducing the background noise estimate 206” is only reached “responsive to” element 203 indicating that there is music input, and in one branch of Figure 2, element 206 is reached “responsive to” “Pause detected?” indicating NO [i.e. such that a valid interpretation of “when…” in claim 15 of Parent Patent 1 is “responsive to”]).
Claim 15 of Parent Patent 1 does not, but DeJaco suggests wherein reducing the current sub-band noise estimate when the current energy level of the audio signal segment is higher than the current sub-band noise estimate and no pause is detected in the audio signal segment comprises reducing the current sub-band noise estimate by the defined amount for the at least one sub-band of the audio signal segment responsive to…, the current energy level of the audio signal being higher than the current sub-band noise estimate, and no pause is detected in the audio signal segment (col. 2, line 55 - col. 3, line 7; col. 3, lines 8-39; col. 4, line 16 - col. 5, line 2; col. 5, lines 52-57; col. 6, lines 6-11; Figure 1;

Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of background noise estimate with another because Claim 15 of Parent Patent 1 teach the claimed invention except for the substitution of a background noise estimate which is not necessarily a background noise estimate for a sub-band of an audio signal with a background noise estimate which is.  DeJaco teaches that a background noise estimate which is a background noise estimate for a sub-band of an audio signal was known in the art.  One of ordinary skill in the art could have substituted one type of background noise estimate with another to obtain the predictable results of Claim 15 of Parent Patent 1, where the current noise estimate is a current sub-band noise estimate for a sub-band of an audio signal frame/”segment” (as per DeJaco).
Claim 15 of Parent Patent 1, in view of DeJaco, do not, but Konchitsky suggests wherein reducing the current sub-band noise estimate when the current energy level of the audio signal segment is higher than the current sub-band noise estimate and no pause is detected in the audio signal segment comprises reducing the current sub-band noise estimate by the defined amount for the at least one sub-band of the audio signal segment responsive to the audio signal segment comprising music, the current energy level of the audio signal being higher than the current sub-band noise estimate, and no pause is detected in the audio signal segment (paragraph 52 [particularly “j)”];
	Claim 15 of Parent Patent 1 suggests performing the reduction responsive to/when “no pause is detected in the audio signal segment”.
	Konchitsky [paragraph 52] teaches where a signal can be classified as either music or speech/pause [i.e. such that detecting music is simultaneously a lack of a detection of a pause]
	Konchitsky thus suggests where “no pause is detected in the audio signal segment” in Claim 15 of Parent Patent 1 is a result of detecting that “the audio signal segment compris[es] music” [i.e. such that “reducing the current sub-band noise estimate by the defined amount for the at least one sub-band of the audio signal segment” is “responsive to the audio signal segment comprising music, the current energy level of the audio signal segment being higher than the current sub-band noise estimate, and no pause is in the audio signal segment”])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of absence of a detection of a pause with another because Claim 15 of Parent Patent 1 and DeJaco teach the claimed invention except for the substitution of absence of a detection of a pause which is not necessarily the result of detecting music with absence of a detection of a pause which is.  Konchitsky teaches that absence of a detection of a pause which is the result of detecting music was known in the art.  One of ordinary skill in the art .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In Lim et al. (US 2011/0082692), paragraph 27 and Figure 1 describe a sub-band divider that divides a frequency band using a plurality of band pass filters into a plurality of sub-bands, and paragraphs 31-35 and Figure 1 describe noise estimators that estimate noise in each of the sub-bands.
8798289 teaches “Feature extractor 406 may determine noise estimates and energy values for the transformed signals in one or more sub-bands”
8606571 teaches “The mask generator module 608 receives models of the sub-band speech components and noise components as estimated by the source inference engine module 606. Noise estimates of the noise spectrum for each sub-band signal may be subtracted out of the energy estimate of the primary spectrum to infer a speech spectrum” (which suggests where each of a plurality of sub-bands has their own noise estimate)
7454010 teaches “Sub-band noise estimate”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249.  The examiner can normally be reached on M-F 9:00AM -5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ERIC YEN/Primary Examiner, Art Unit 2658